UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1463


In re: JEFFREY A. MARTINOVICH,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                  (4:12-cr-00101-AWA-RJK-1; 4:18-cv-00028-AWA)


Submitted: August 16, 2019                                        Decided: August 20, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey A. Martinovich, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey A. Martinovich petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his requests that the district court rule on his 28 U.S.C. § 2255

(2012) motion and his motion for an issuance of a certificate of appealability. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that, on May 6, 2019, the district court denied Martinovich’s § 2255 motion,

and on May 21, 2019, the district court denied a certificate of appealability. Accordingly,

because the district court has recently decided Martinovich’s case, we deny the mandamus

petition as moot. We grant leave to proceed in forma pauperis and to supplement the

mandamus petition.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                        PETITION DENIED




                                              2